—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 15, 1997, which assessed B.P. Associates for additional unemployment insurance contributions based on remuneration paid to claimant and those similarly situated.
Claimant was an outside salesperson for B.P. Associates, a manufacturer’s representative. The Unemployment Insurance Appeal Board ruled that claimant was an employee of B.P. Associates rather than an independent contractor and assessed B.P. Associates for additional unemployment insurance contributions. We affirm. Claimant worked full time for B.P. Associates during the base period and was paid a $500 weekly draw against her commissions. Pursuant to her employment contract, claimant was assigned a designated territory in which *708to pursue specific sales accounts and was required to obtain prior approval if she desired to solicit additional accounts. Moreover, B.P. Associates imposed sales quotas, provided claimant with business cards and other supplies, and performed a biannual performance review of her work. These indicia of control over the means of claimant’s work constitute substantial evidence supporting the Board’s decision that an employment relationship existed (see, Matter of Rhodes [Aspex Eyewear— Sweeney], 247 AD2d 688), even though the record contains evidence that would support a contrary conclusion (see, Matter of Braunstein [Dinaire Corp. — Commissioner of Labor], 250 AD2d 899, 900). We have examined B.P. Associates’ remaining contentions and find them to be without merit.
Cardona, P. J., Mikoll, White, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.